DETAILED ACTION
This action is in response to the amendment filed 5/20/2021.
Claims 1-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/20/2021 has been entered.
 

Response to Arguments
Applicant's arguments filed 5/20/2021 have been fully considered but they are not persuasive. Applicant's arguments shall be addressed in the order in which they were presented.


	The examiner respectfully disagrees.
	As applicant describes in paragraph [0023], “a digital representation of the live event may include digital content (e.g., video file) and/or a stream of digital data (e.g., video data stream).”  As discussed in the Final Rejection filed 2/22/2021, and again below, Doty shows in Figs. 6 and 7, an interface is presented for editing video content, along with a section 37 where videos may be “navigated and chosen”, which is interpreted as encompassing applicant’s “retrieving”.  As Doty teaches in paragraph [0125], files (edited video) may be uploaded onto a server.  Therefore, upon a user selecting a video to edit (recording of a live lesson), the selected video is retrieved from the server, where the server is interpreted to be a “content management system”.

	Applicant next argues on page 10 of the response that as Doty fails to teach storing content of the live event, Doty cannot teach of retrieving the live event. 
	The examiner respectfully disagrees.

	The examiner would like to further note that applicant’s current claim 1 is directed to content which is stored on a system, whereby a user may retrieve said content, modify said content, and store the modified content on the system.  The process of storing content for later retrieval, editing, and storing the edited content, was a well known technique in the field of computer sciences.

Applicant argues on page 11 of the response that there is not suggestion to combine the references with regard to claim 2.
	The examiner again respectfully disagrees.
In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Gautam teaches in paragraph [0005], such rating method benefits a user in capturing emotions and comments as they are experienced.  Furthermore, Doty suggests the use of “learner response feedback options” in paragraph [0090].

Applicant argues on page 11 of the response that there is not suggestion to combine the references with regard to claims 3-6.
	The examiner again respectfully disagrees.
Lindsey teaches in paragraph [0003], the storage of comments in association with video content allows preservation of conversations had in association with time framed video, thus allowing a reviewer to better understand opinions of an audience in association with specific timing of video.

Applicant argues on page 12 of the response that there is not suggestion to combine the references with regard to claims 7 and 8.
	The examiner again respectfully disagrees.


Applicant argues on page 12 of the response that there is not suggestion to combine the references with regard to claim 9.
	The examiner again respectfully disagrees.
One of ordinary skill would have been motivated to have made such further modification because as Bhaskaran teaches in paragraph [0003], such graphs benefit a user in providing an indication of how a group feels about an event at particular times, thus benefitting an instructor of Doty in improved understanding of student feedback.

Applicant remaining arguments are directed to motivation to combine references which have been addressed above.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 10, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doty, Jr. (US 2003/0152904), hereinafter Doty, in view of Seshadri (US 2006/0228692).

As per claim 1, Doty teaches the following:
a method for updating an adaptive learning platform, (see abstract), comprising: 
providing a content management system (CMS) and a learning management system (LMS).  As Doty shows in Fig. 2, an administrative portal (CMS) and classroom interface (LMS) are present;
 presenting, by the LMS, a live event provided on the adaptive learning platform by a live event presenter, wherein the live event is presented on screens of client devices associated to one or more viewers viewing the live event.  As Doty teaches in paragraphs [0012] and [0013], the classroom interface is driven by streaming video which is composed of both asynchronous and synchronous information.  Doty teaches in paragraph [0022], the synchronous information may include live streaming video 
updating the adaptive learning platform, wherein the updating is configured to include 
retrieving live event content of one or more live events (retrieved content) stored in the data storage of the CMS by a content retriever, modifying the retrieved content by the content retriever to create modified content.  As Doty teaches in paragraph [0115], and corresponding Figs. 6 and 7, a publishing interface is presented with controls to update a pre-recorded video, such as with slides, questions, etc., and 
storing the modified content in the data storage.  See paragraph [0115], “update control”.  
However, Doty does not explicitly teach of storing the live event.  Seshadri teaches the following:
storing content of the live event (live event content) in a data storage of the CMS.  As Seshadri teaches in the abstract, a method is provided for recording a live classroom lesson for later use.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the educational system of Doty with the recording of live lessons of Seshadri.  One of ordinary skill would have been motivated to have made such modification because Doty suggests in paragraph [0109], that video is “pre-recorded” and Seshadri teaches of a method of creating such recorded content.  Furthermore, the recording method of Seshadri would benefit a user of Doty because as 

As per claim 10, Doty teaches the following:
a system comprising: 
a memory, (see paragraph [0203], “machine-readable storage”); and 
a processing device coupled to the memory, (see paragraph [0203], “a programmable processor”).
The remaining limitations of claim 10 are substantially similar to those of claim 1 and are rejected using identical reasoning. 

As per claim 17, Doty teaches the following:
a non-transitory computer readable storage medium including instructions that, when executed by a processing device, (see paragraph [0203], “machine-readable storage” and “a programmable processor”). 
The remaining limitations of claim 17 are substantially similar to those of claim 1 and are rejected using identical reasoning. 

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doty in view of Seshadri in view of  as applied to claim 1 above, and further in view of Gautam et al. (US 2013/0060873), hereinafter Gautam.

Regarding claim 2, Doty teaches the method of claim 1 as described above.  However, Doty does not explicitly teach of a real-time rating system.  Gautam teaches the following:
presenting, on the screens of the client devices, a real-time rating interface provided by the adaptive learning platform, wherein the real-time rating interface is operable by the one or more viewers at any instance of time during the live event to rate performance of the live event presenter.  As Gautam teaches in the abstract, viewers of an event may provide real-time comments which are transferred from a viewer communication device to a central server.  Further see Fig. 4.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the educational system of Doty with the rating system of Gautam.  One of ordinary skill would have been motivated to have made such modification because as Gautam teaches in paragraph [0005], such rating method benefits a user in capturing emotions and comments as they are experienced.  Furthermore, Doty suggests the use of “learner response feedback options” in paragraph [0090].
  
Claims 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doty in view of Seshadri in view of Gautam as applied to claims 1 and 2 above, and further in view of Lindsey et al. (US 2014/0199046).

Regarding claim 3, modified Doty teaches the method of claim 2 as described above.  However, Doty does not explicitly teach of storing messages presented during the live event.  Lindsey teaches the following:
presenting, within a messaging interface provided by the adaptive learning platform, a plurality of messages entered by the one or more viewers via the messaging interface during presentation of the live event, wherein the messages are presented on screens of client devices associated with the live event presenter and the viewers.  As Lindsey shows in Fig. 2A, and corresponding paragraph [0074], an interface is provided which presents video content and messages posted by different user’s viewing the content; and 
storing the plurality of messages as message content in the data storage of the CMS.  As Lindsey shows in Fig. 4, an input comment is stored in association with a time point in which the comment is entered.
 It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the educational system of Doty with the messaging system of Lindsey.  One of ordinary skill would have been motivated to have made such modification because as Lindsey discusses I paragraph [0003], such messaging benefits a user in allowing conversations to be associated with specific frames of a video.  Furthermore, Doty discusses the utilization of chat functionality in paragraph [0096].

Regarding claim 4, modified Doty teaches the method of claim 3 as described above.  However, as described above, Doty does not explicitly teach of recording a live event.  Seshadri teaches the following:
capturing a stream of the live event to generate a video file containing a video recording of the live event, wherein the video file is stored as live event content in the data storage of the CMS.  As Seshadri teaches in the abstract, a method is provided for recording a live classroom lesson for later use.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the educational system of Doty with the recording of live lessons of Seshadri.  One of ordinary skill would have been motivated to have made such modification because Doty suggests in paragraph [0109], that video is “pre-recorded” and Seshadri teaches of a method of creating such recorded content.  Furthermore, the recording method of Seshadri would benefit a user of Doty because as Seshadri teaches in paragraph [0042], the recording of lessons allows a user to take a class at the user’s convenience. 
Furthermore, Doty in view of Seshadri does not explicitly teach of storing messages presented during the live event.  Lindsey teaches the following:
wherein modifying the retrieved content includes integrating and synchronizing the stored video file with the stored messages to create a modified video file.  As Lindsey shows in Fig. 4, an input comment is stored in association with a time point in which the comment is entered resulting in video synced with associated messages.
 It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the educational system of Doty with the 

Regarding claim 5, modified Doty teaches the method of claim 4 as described above.  Doty further teaches the following:
providing courses by a course module of the LMS, wherein the CMS is in communication with the LMS to manage the courses.  As Doty teaches in the abstract, the system is for delivering courseware to learners on the system. 

Regarding claim 6, modified Doty teaches the method of claim 5 as described above.  Doty further teaches the following:
the live event includes a trainer conducting a presentation, and the one or more viewers are a group of learners enrolled into a course provided by the course module of the LMS, wherein the trainer is using a client device to communicate with the group of learners viewing the live event.  As Doty teaches in paragraph [0120], the self-publishing tool application which encodes the educational provider’s video may be “live capture”.  Learners view the video through a “classroom interface” as Doty shows in Fig. 15.

Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doty in view of Seshadri in view of Gautam in view of Lindsey as applied to claims 1-5 above, and further in view of Dobell (US 2013/0204675).

Regarding claim 7, modified Doty teaches the method of claim 5 as described above.  However, Doty does not explicitly teach that the live event is a mystery shopping event.  Dobell teaches the following:
the live event is a live mystery shopping event conducted by a mystery shopper, and the group of viewers is a group of learners enrolled into a course provided by the course module of the LMS, wherein the mystery shopper is using a client device associated to the mystery shopper to stream the live mystery shopping event to the group of learners viewing the live mystery shopping event.  As Dobell teaches in Para. 0088: ’’For example, FIGS. 16-24 illustrate user interfaces that may be defined by an example Review Interface Type that may be used for Assessments. FIGS. 28-38 illustrate user interfaces that may be defined by an example Review Interface Type that may be used for Virtual Mystery Shops; Para. 0094: Some examples of Review Types, such as Observations, Virtual Mystery Shops and Virtual Insight into Customer Experience sessions, may be Reviews which may operate directly on one or more raw Performances ”.
 It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the educational system of Doty with the mystery shopper event of Dobell.  One of ordinary skill would have been motivated to have 

Regarding claim 8, modified Doty teaches the method of claim 7 as described above.  However, as described above with regard to claim 2, Doty does not expliclity teach of a real-time rating interface.  Gautam teaches the following:
the real-time rating interface provided by the adaptive learning platform includes a bipolar rating scale which is operable by the group of learners to rate the live event presenter's performance at different instances of time during the live mystery shopping event.  As Gautam shows in Fig. 4, a bipolar rating scale is provided for users to enter their emotions during a live event.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the educational system of Doty with the rating system of Gautam.  One of ordinary skill would have been motivated to have made such modification because as Gautam teaches in paragraph [0005], such rating method benefits a user in capturing emotions and comments as they are experienced.  Furthermore, Doty suggests the use of “learner response feedback options” in paragraph [0090].

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doty in view of Seshadri in view of Gautam in view of Lindsey in view of Dobell as applied to claims 1-5, 7, and 8 above, and further in view of Bhaskaran et al. (US 2012/0191774), hereinafter Bhaskaran.

Regarding claim 9, modified Doty teaches the method of claim 8 as described above.  However, Doty in view of Gautam does not expliclity teach of a performance graph.  Bhaskaran teaches the following:
presenting, on the screens of the client devices of the group of learners, a performance graph comprising data points defined by the real-time interface.  As Bhaskaran shows in Fig. 5, 540, and corresponding paragraph [0038], a graph is presented depicting responses from other users regarding ratings of an event in real time.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have further modified the rating method of Doty in view of Gautam with the feedback graph of Bhaskaran.  One of ordinary skill would have been motivated to have made such further modification because as Bhaskaran teaches in paragraph [0003], such graphs benefit a user in providing an indication of how a group feels about an event at particular times.

Claims 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doty in view of Seshadri as applied to claim 10, and further in view of Gautam and Lindsey.

Regarding claim 11, modified Doty teaches the system of claim 10 as described above.  However, Doty does not explicitly teach of a real-time rating system.  Gautam teaches the following:
present, on the screens of the client devices, a real-time rating interface provided by the adaptive learning platform, wherein the real-time rating interface is operable by the one or more viewers at any instance of time during the live event to rate performance of the live event presenter.  As Gautam teaches in the abstract, viewers of an event may provide real-time comments which are transferred from a viewer communication device to a central server.  Further see Fig. 4.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the educational system of Doty with the rating system of Gautam.  One of ordinary skill would have been motivated to have made such modification because as Gautam teaches in paragraph [0005], such rating method benefits a user in capturing emotions and comments as they are experienced.  Furthermore, Doty suggests the use of “learner response feedback options” in paragraph [0090].
Furthermore, Doty does not explicitly teach of storing messages presented during the live event.  Lindsey teaches the following:
present, within a messaging interface provided by the learning platform, a plurality of messages entered by the one or more viewers via the messaging interface during presentation of the live event, wherein the messages are presented on screens of client devices associated with the live event presenter and the viewers.  As Lindsey shows in Fig. 2A, and corresponding paragraph [0074], an interface is provided which presents video content and messages posted by different user’s viewing the content; and 
storing the plurality of messages as message content in the data storage of the CMS.  As Lindsey shows in Fig. 4, an input comment is stored in association with a time point in which the comment is entered.
 It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the educational system of Doty with the messaging system of Lindsey.  One of ordinary skill would have been motivated to have made such modification because as Lindsey discusses I paragraph [0003], such messaging benefits a user in allowing conversations to be associated with specific frames of a video.  Furthermore, Doty discusses the utilization of chat functionality in paragraph [0096].

Regarding claim 12, modified Doty teaches the system of claim 11 as described above.  However, as described above, Doty does not explicitly teach of capturing the live event.  Gautam teaches the following:
Seshadri teaches the following:
capture a stream of the live event to generate a video file containing a video recording of the live event, wherein the video file is stored as live event content in the data storage of the CMS.  As Seshadri teaches in the abstract, a method is provided for recording a live classroom lesson for later use.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the educational system of Doty with the recording of live lessons of Seshadri.  One of ordinary skill would have been motivated to have made such modification because Doty suggests in paragraph [0109], that video is “pre-
Furthermore, Doty in view of Seshadri does not explicitly teach of storing messages presented during the live event.  Lindsey teaches the following:
wherein modifying the retrieved content includes integrating and synchronizing the stored video file with the stored messages to create a modified video file.  As Lindsey shows in Fig. 4, an input comment is stored in association with a time point in which the comment is entered resulting in video synced with associated messages.
 It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the educational system of Doty with the messaging system of Lindsey.  One of ordinary skill would have been motivated to have made such modification because as Lindsey discusses I paragraph [0003], such messaging benefits a user in allowing conversations to be associated with specific frames of a video.  Furthermore, Doty discusses the utilization of chat functionality in paragraph [0096].
Furthermore, Doty in view of Seshadri does not explicitly teach of storing messages presented during the live event.  Lindsey teaches the following:
wherein modifying the retrieved content includes integrating and synchronizing the stored video file with the stored messages to create a modified video file.  As Lindsey shows in Fig. 4, an input comment is stored in association with a time point in which the comment is entered resulting in video synced with associated messages.


Regarding claim 13, modified Doty teaches the system of claim 12 as described above.  Doty further teaches the following:
provide courses by a course module of the LMS, wherein the CMS is in communication with the LMS to manage the courses.  As Doty teaches in the abstract, the system is for delivering courseware to learners on the system. 

Regarding claim 14, modified Doty teaches the system of claim 13 as described above.  Doty further teaches the following:
the live event includes a trainer conducting a presentation, and the one or more viewers are a group of learners enrolled into a course provided by the course module of the LMS, wherein the trainer is using a client device to communicate with the group of learners viewing the live event.  As Doty teaches in paragraph [0120], the self-publishing tool application which encodes the educational provider’s video may be “live capture”.  Learners view the video through a “classroom interface” as Doty shows in Fig. 15.

Claims 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doty in view of Seshadri in view of Gautam in view of Lindsey as applied to claims 10-13 above, and further in view of Dobell.

Regarding claim 15, modified Doty teaches the system of claim 13 as described above.  However, Doty does not explicitly teach that the live event is a mystery shopping event.  Dobell teaches the following:
wherein the live event is a live mystery shopping event conducted by a mystery shopper, and the group of viewers is a group of learners enrolled into a course provided by the course module of the LMS, wherein the mystery shopper is using a client device associated to the mystery shopper to stream the live mystery shopping event to the group of learners viewing the live mystery shopping event.  As Dobell teaches in Para. 0088: ’’For example, FIGS. 16-24 illustrate user interfaces that may be defined by an example Review Interface Type that may be used for Assessments. FIGS. 28-38 illustrate user interfaces that may be defined by an example Review Interface Type that may be used for Virtual Mystery Shops; Para. 0094: Some examples of Review Types, such as Observations, Virtual Mystery Shops and Virtual Insight into Customer Experience sessions, may be Reviews which may operate directly on one or more raw Performances ”.
 It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the educational system of Doty with the mystery shopper event of Dobell.  One of ordinary skill would have been motivated to have 

Regarding claim 16, modified Doty teaches the system of claim 15 as described above.  However, as described above with regard to claim 11, Doty does not expliclity teach of a real-time rating interface.  Gautam teaches the following:
the real-time rating interface provided by the adaptive learning platform includes a bipolar rating scale which is operable by the group of learners to rate the live event presenter's performance at different instances of time during the live mystery shopping event.  As Gautam shows in Fig. 4, a bipolar rating scale is provided for users to enter their emotions during a live event.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the educational system of Doty with the rating system of Gautam.  One of ordinary skill would have been motivated to have made such modification because as Gautam teaches in paragraph [0005], such rating method benefits a user in capturing emotions and comments as they are experienced.  Furthermore, Doty suggests the use of “learner response feedback options” in paragraph [0090].

Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doty in view of Seshadri in view of Gautam as applied to claim 17 above, and further in view of Lindsey and Seshadri.

Regarding claim 18, modified Doty teaches the medium of claim 17 as described above.  However, Doty does not explicitly teach of a real-time rating system.  Gautam teaches the following:
presenting, on the screens of the client devices, a real-time rating interface provided by the adaptive learning platform, wherein the real-time rating interface is operable by the one or more viewers at any instance of time during the live event to rate performance of the live event presenter.  As Gautam teaches in the abstract, viewers of an event may provide real-time comments which are transferred from a viewer communication device to a central server.  Further see Fig. 4.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the educational system of Doty with the rating system of Gautam.  One of ordinary skill would have been motivated to have made such modification because as Gautam teaches in paragraph [0005], such rating method benefits a user in capturing emotions and comments as they are experienced.  Furthermore, Doty suggests the use of “learner response feedback options” in paragraph [0090].
Furthermore, Doty does not explicitly teach of storing messages presented during the live event.  Lindsey teaches the following:
presenting, within a messaging interface provided by the learning platform, a plurality of messages entered by the one or more viewers via the messaging interface during presentation of the live event, wherein the messages are presented on screens of client devices associated with the live event presenter and the viewers.  As Lindsey 
storing the plurality of messages as message content and the video file as live event content in the data storage of the CMS.  As Lindsey shows in Fig. 4, an input comment is stored in association with a time point in which the comment is entered.
 It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the educational system of Doty with the messaging system of Lindsey.  One of ordinary skill would have been motivated to have made such modification because as Lindsey discusses I paragraph [0003], such messaging benefits a user in allowing conversations to be associated with specific frames of a video.  Furthermore, Doty discusses the utilization of chat functionality in paragraph [0096].
wherein modifying the retrieved content includes integrating and synchronizing the stored video file with the stored messages to create a modified video file.  As Lindsey shows in Fig. 4, an input comment is stored in association with a time point in which the comment is entered resulting in video synced with associated messages.
However, as described above, Doty does not explicitly teach of recording a live event.  Seshadri teaches the following:
capturing a stream of the live event to generate a video file containing a video recording of the live event.  As Seshadri teaches in the abstract, a method is provided for recording a live classroom lesson for later use.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the educational system of Doty with the recording 

Regarding claim 19, modified Doty teaches the medium of claim 18 as described above.  Doty further teaches the following:
the live event includes a trainer conducting a presentation, and the one or more viewers are a group of learners enrolled into a course provided by a course module of the LMS, wherein the trainer is using a client device to communicate with the group of learners viewing the live event.  As Doty teaches in paragraph [0120], the self-publishing tool application which encodes the educational provider’s video may be “live capture”.  Learners view the video through a “classroom interface” as Doty shows in Fig. 15.

Claim20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doty in view of Seshadri in view of Gautam in view of Lindsey as applied to claims 17 and 18 above, and further in view of Dobell.

Regarding claim 20, modified Doty teaches the medium of claim 18 as described above.  However, Doty does not explicitly teach that the live event is a mystery shopping event.  Dobell teaches the following:
the live event is a live mystery shopping event conducted by a mystery shopper, and the group of viewers is a group of learners enrolled into a course provided by a course module of the LMS, wherein the mystery shopper is using a client device associated to the mystery shopper to stream the live mystery shopping event to the group of learners viewing the live mystery shopping event.  As Dobell teaches in Para. 0088: ’’For example, FIGS. 16-24 illustrate user interfaces that may be defined by an example Review Interface Type that may be used for Assessments. FIGS. 28-38 illustrate user interfaces that may be defined by an example Review Interface Type that may be used for Virtual Mystery Shops; Para. 0094: Some examples of Review Types, such as Observations, Virtual Mystery Shops and Virtual Insight into Customer Experience sessions, may be Reviews which may operate directly on one or more raw Performances ”.
 It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the educational system of Doty with the mystery shopper event of Dobell.  One of ordinary skill would have been motivated to have made such modification because as Dobell teaches in paragraph [0003], such events benefit a business and/or organization through improving employee behavior.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bae (US 2002/0091658), storing of a real-time lecture for later editing.

All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A DISTEFANO whose telephone number is (571)270-1644. The examiner can normally be reached Monday - Friday: 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 5712424088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GREGORY A. DISTEFANO/
Examiner
Art Unit 2175



					/WILLIAM L BASHORE/                                                      Supervisory Patent Examiner, Art Unit 2175